IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 27, 2008
                                 No. 08-50497
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

JAMES S DAVIS

                                            Petitioner-Appellant

v.

M TRAVIS BRAGG, Warden

                                            Respondent-Appellee


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:08-CV-123


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      James S. Davis moves this court for leave to proceed in forma pauperis
(IFP) in his appeal from the district court’s dismissal of a petition for a writ of
habeas corpus filed pursuant to 28 U.S.C. § 2241. The district court construed
Davis’s petition as a successive 28 U.S.C. § 2255 motion and dismissed it for lack
of jurisdiction as successive and unauthorized. The district court denied Davis’s
motion for leave to proceed IFP on appeal and certified that an appeal would not
be taken in good faith.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-50497

       Davis’s IFP motion is a challenge to the district court’s certification
decision; thus, the IFP motion “must be directed solely to the [district] court’s
reasons for the certification decision.” Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997). In his IFP motion, Davis does not address the district court’s reasons
for denying IFP. He fails to assert that his petition is not a successive § 2255
motion. He also fails to argue that he was authorized to file a successive motion.
When an appellant fails to identify error in the district court’s analysis, it is the
same as if the appellant had not appealed the decision. Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro
se briefs are afforded liberal construction, see Haines v. Kerner, 404 U.S. 519,
520 (1972), even pro se litigants must brief arguments in order to preserve them.
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Further, Davis has not
shown that he is entitled to proceed under § 2255(e)’s savings clause. Reyes-
Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001). Accordingly, Davis
has not shown that his appeal is taken in good faith. See Baugh, 117 F.3d at
202.
       Davis also moves this court for release pending appeal. A petitioner
seeking to be released on bail pending habeas review must demonstrate that he
“has raised substantial constitutional claims upon which he has a high
probability of success,” and that “extraordinary or exceptional circumstances
exist which make the grant of bail necessary to make the habeas remedy
effective.” Calley v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974). Davis has not
made the required showing. See id.
       Accordingly, Davis’s motions for leave to proceed IFP and for release
pending appeal are denied. Davis’s emergency motion for immediate release and
his requests for expedited consideration, a remand, and an order granting leave
to file first amended petition are also denied.
       Davis’s appeal is without arguable merit and therefore frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is

                                         2
                                  No. 08-50497

frivolous, it is dismissed. See 5th Cir. R. 42.2. Davis is WARNED that further
frivolous filings will result in the imposition of sanctions.
      IFP DENIED; APPEAL DISMISSED; ALL OUTSTANDING MOTIONS
DENIED; SANCTION WARNING ISSUED.




                                         3